DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Application filed on July 1, 2021. Claims 1-20 are pending in the case, with claims 1, 10 and 16 in independent form.

Allowable Subject Matter
Claims 6, 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loforte et al. (Pub. No. US 2020/0387567 A1, filed Jun. 7, 2019) hereinafter Loforte in view of Bui et al (Pub. No. US 2018/0239507 A1, published Aug. 23, 2018.) hereinafter Bui and Yao et al. (Pub. No. US 2020/0004808 A1, filed Jun. 27, 2018) hereinafter Yao.

Regarding claim 1, Loforte teaches: A computer-implemented method (i.e., Loforte, Figs 12-13, para 4, 5, 91.) comprising: determining, by one or more processors, that an edit of content is being performed by a user (i.e., processor to determine that a first edit event has occurred during access of a first localized version of a first base electronic content. Loforte, Fig 4, para 4, 44.); 
determining, by the one or more processors, a criticality score of the content by using a natural language processing technique, the criticality score indicating a measure of sensitivity of the content (i.e., processor to generate a first score (criticality score) for the first edit event based on at least a first content characteristic of the first modification, and determine that the first modification has a high likelihood of being substantive (indicating a measure of sensitivity (substantive, importance) of the content) based on at least the first score. Loforte, Fig 4, para 4, 44. In contrast, unstructured data includes data that may be freeform or generally associated to a broader heading or data field, such as natural language electronic content... Loforte, Fig 4, 6A, para 66, 65-68, 58. FIG. 6A lists some examples of data that can be collected or referenced by an MLA to assess the likelihood of an edit being substantive (using a natural language processing technique (Fig. 6A lists examples of natural language processing features including number of words, grammatical elements, semantic attributes, relevance of edit to topic)), and/or affect the degree of confidence in such a prediction. Loforte, Fig 4, 6A, para 67, 65-68, 58.); 
identifying, by the one or more processors, a behavior of the user while editing the content (i.e., the prediction can be based at least in part on a variety of structured and unstructured data (see FIGS. 4 and 6), including but not limited to usage characteristics of the current editing user (identifying, by the one or more processors, a behavior of the user while editing the content), file history and metadata, and/or the characteristics of the edit itself. Loforte, Fig 4, 6A, para 58, 70, 73, 56, 44, 48. Thus, the usage history can be recorded, logged, captured, measured, and/or monitored over hours, days, months, or years, as well as only minutes or seconds prior to and including the edit event. Loforte, Fig 4, 6A, para 70, 58, 73, 56, 44, 48.); 
As discussed above, Loforte teaches the behavior of the user. Loforte does not specifically disclose:
determining, by the one or more processors, a measure of deviation between the behavior of the user and a pattern of historical behavior of one or more users while the one or more users edited the content;
However, Bui teaches that, the user interface 1780 indicates whether the term is standard 1783 or non-standard 1784 (a measure of deviation). For example, standard can indicate whether the text corresponding to a term is commonly utilized (a pattern of historical behavior of one or more other users using a standard legal term while editing the content), or whether it has been adjusted and is now non-standard (determining a measure of deviation between the behavior of the user (using a nonstandard term) and a pattern of historical behavior of one or more users while the one or more users edited the content (using standard term)). This can indicate to the user that the contractual language may need to be examined in more detail. Bui, para 421, 421-424. The user interface 1780 includes an analytics portion, for which a percentage 1785A is identified for each term. This percentage 1785A can indicate how common it is for this term to appear in documents of this type. Bui, para 422, 421-424. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content of Loforte using the feature for determining a measure of deviation between the behavior of the user using a nonstandard term and a pattern of historical behavior of one or more users while the one or more users edited the content using standard term of Bui, with a reasonable expectation of success, in order to indicate to the user that the language may need to be examined in more detail. Bui, para 421.
based on the criticality score and the measure of the deviation between the behavior of the user and the pattern of historical behavior, 
As discussed above, Loforte in view of Bui teaches based on the criticality score and measure of deviation determining edited content being substantive and deviation from standard pattern of historical usage behavior by one or more users using the content. Loforte in view of Bui does not specifically disclose:
determining, by the one or more processors, an edit risk score indicating a probability that the edit of the content is an unexpected edit of the content; determining, by the one or more processors, that the edit risk score exceeds a threshold score; and responsive to determining that the edit risk score exceeds the threshold score, transmitting, by the one or more processors, an alert to the user indicating to the user that the edit of the content is the unexpected edit.  
However, Yao teaches that, If an edit is detected … the application can automatically review or assess the specific edit, and attempt to determine the type of edit that has been made … If the edit is determined to be `normal` or is an expected edit type, the system can remain dormant (i.e., no notifications are presented), as represented by a seventeenth step 434. If on the other hand the edit includes features or aspects that suggest a likelihood that the change was inadvertent or otherwise unexpected (determining, by the one or more processors, an edit risk score indicating a probability (a likelihood) that the edit of the content is an unexpected edit of the content, determining, by the one or more processors, that the edit risk score exceeds a threshold score (likelihood that change was unexpected exceeds a threshold score of not unexpected)) (an eighteenth step 436), the inadvertent edit alert process can be triggered automatically, as described above (see sixth step 412 through fourteenth step 428 described above). For example, if the edit that was made appears out of context, or is associated with grammatical errors, the edit may be inadvertent. Yao, para 58, 31-32.
However, in cases where the system detects a history of usage or behavior that indicates a significant likelihood that the first user 110 has made an inadvertent edit(s) to the document 100, the application can be configured to present various options or notifications to the first user 110 (responsive to determining that the edit risk score exceeds the threshold score, transmitting, by the one or more processors, an alert to the user indicating to the user that the edit of the content is the unexpected edit). Implementations of this process will be described in greater detail below. As one 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content of Loforte using the feature for determining a measure of deviation between the behavior of the user using a nonstandard term and a pattern of historical behavior of one or more users while the one or more users edited the content using standard term of Bui and the feature for determining an edit risk score indicating a probability and likelihood that the edit of the content is an unexpected edit of the content, determining, by the one or more processors, that the edit risk score exceeds a threshold score and responsive to determining that the edit risk score exceeds the threshold score, transmitting an alert to the user indicating to the user that the edit of the content is the unexpected edit of Yao, with a reasonable expectation of success, in order to indicate to the user that the language may need to be examined in more detail and in order to minimizing undesired edits to a document, as well as providing users with tools for the management of such edits. Bui, para 421. Yao, para 3, 1-3.

Regarding claim 3, which depends from claim 1 and further recites:
tagging, by the one or more processors, other content as being critical by the user; determining, by the one or more processors, that an edit of the other content is being performed by another user; 
other changed content) that is shared across multiple localization platforms (multiple users, including the user, another/other user). In some implementations, a model determines the likelihood of whether a modification made to a localized digital content is substantive or non-substantive, optionally tags the edits according to that determination (tagging other content as being critical (substantive) by the user, determining edit by another user), automatically propagates edits that are deemed substantive, and can optionally guide authors in identifying these edits. Loforte, para 23, 26, 43, 85-87. 
and responsive to the tagging the other content as being critical and the determining that the edit of the other content is being performed by the other user, transmitting, by the one or more processors, a notification to the other user indicating to the other user that the edit of the other content is an unexpected edit of the other content.  
As discussed above, Loforte teaches tagging the other content as being critical and the determining that the edit of the other content is being performed by the other user. Loforte teaches that, for example during use of an application, that a triggering event has occurred based on a detected occurrence of a particular set of editing characteristics and history and/or a type of edit associated with the electronic content itself (including but not limited to metadata, structured data, and unstructured data). In responsive to the tagging the other content as being critical (substantive) and the determining that the edit of the other content is being performed by the other user, transmitting, by the one or more processors, a notification to the other user). Loforte, para 55. Loforte does not specifically disclose the notification indicating to the other user that the edit of the other content is an unexpected edit of the other content.  
However, Yao teaches that, If an edit is detected … the application can automatically review or assess the specific edit, and attempt to determine the type of edit that has been made … If the edit is determined to be `normal` or is an expected edit type, the system can remain dormant (i.e., no notifications are presented), as represented by a seventeenth step 434. If on the other hand the edit includes features or aspects that suggest a likelihood that the change was inadvertent or otherwise unexpected (an eighteenth step 436), the inadvertent edit alert (notification indicating to the other user that the edit of the other content is an unexpected edit of the other content) process can be triggered automatically, as described above (see sixth step 412 through fourteenth step 428 described above). For example, if the edit that was made appears out of context, or is associated with grammatical errors, the edit may be inadvertent. Yao, para 58, 31-32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content, tagging content, determining edits and transmitting notifications of Loforte using the measure of deviation of Bui and the transmitting an alert notification to 

Regarding claim 4, which depends from claim 1 and further recites:
determining, by the one or more processors, (i) that the edit of the content includes an edit of a structural element of the content (i.e., the system can be configured to determine, for example during use of an application, that a triggering event has occurred based on a detected occurrence of a particular set of editing characteristics and history and/or a type of edit associated with the electronic content itself (including but not limited to metadata, structured data (edit of a structural element), and unstructured data). Loforte, Fig 6A, para 55, 65) and (ii) an amount of editing of the content that is included in the edit of the content (i.e., Another example is an "Amount changed" parameter 606 that reflects the number, percentage, or proportion of words that were deleted, added, or modified (amount of editing), relative to the larger content. The greater this value, the more likely the edit is substantive. Loforte, Fig 6A, para 67.); 
retrieving, by the one or more processors, a history of edits of the structural elements of the content by the user (i.e., Also in response to receiving the edit event input 436, an edit event classifier 440 determines, based on at least user usage data 472 (which may be referred to as a "user usage profile", "recorded user retrieving (determining based on retrieving) history of edits of the structural elements of the content by the user), and unstructured data), Loforte, Figs 6A, 6B, para 44, 55, 65, 70-73, 84.);  
P201810294US01Page 31 of 41determining, by the one or more processors, a first score indicating whether the edit of the structural element of the content matches the history of edits of the structural elements of the content (i.e., In another example, the first score is also based on a first user characteristic that describes a previous modification history by the first user (determining a score indicating whether edit of structured element is substantive based on the previous modification history of the structural elements of the content). Loforte, Fig 4, 6A, 6B, para 84, 71-73. For example, well received substantive edits for other portions of the same document 658, … will increase the likelihood of an edit that has been classified as substantive ... Loforte, Fig 4, 6A, 6B, para 72, 71-73.); 
retrieving, by the one or more processors, a history of amounts of editing of the content by respective users (i.e., Also in response to receiving the edit event input 436, an edit event classifier 440 determines, based on at least user usage data 472 (which may be referred to as a "user usage profile", "recorded user usage" or "user usage history" or "user characteristics", see FIG. 6B) for the first user 402 and/or content data 476 ("content characteristics", see FIG. 6A) (retrieving a history of amounts of editing of the content by respective users) for or associated with the current electronic ; 
determining, by the one or more processors, a second score indicating whether the amount of editing of the content matches the history of the amounts of editing of the content (i.e., In another example, the first score is also based on a first user characteristic that describes a previous modification history by the first user (determining a score indicating whether edit (amount) is substantive based on matching the previous modification history (amount) of content). Loforte, Fig 4, 6A, 6B, para 84, 67, 71-72. In addition, ratings of previous edits can improve the likelihood that an edit by this user was (a) substantive. … Contributor details 662 such as frequency of activity, average length of content access, reviews by other users, and other details can also affect the likelihood of an edit's being tagged as substantive. Loforte, Fig 4, 6A, 6B, para 72, 67, 44.); and 
determining, by the one or more processors, a user behavior score based on the first score and the second score, wherein determining the edit risk score is further based on the user behavior score.  
As discussed above, Loforte teaches determining a user behavior score based on the first score and the second score in that Loforte discloses determining a user behavior likelihood score indicating whether an edit action is substantive based on features including the structural elements of content, the amount of editing and the previous modification history. Loforte, Fig 4, 6A, 6B, para 84, 71-73, 44. Loforte does not specifically disclose the edit risk score based on the user behavior score.
score) that the first user 110 has made an inadvertent edit(s) to the document 100, the application can be configured to present various options or notifications to the first user 110 (determining the edit risk score based on the user behavior score). Yao, para 31-32, 58. If on the other hand the edit includes features or aspects that suggest a likelihood (score) that the change was inadvertent or otherwise unexpected (determining the edit risk score based on the user behavior score) (an eighteenth step 436), the inadvertent edit alert process can be triggered automatically, as described above (see sixth step 412 through fourteenth step 428 described above). For example, if the edit that was made appears out of context, or is associated with grammatical errors, the edit may be inadvertent. Yao, para 58, 31-32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content of Loforte using the feature for determining a measure of deviation of Bui and the feature for determining an edit risk score indicating a probability and likelihood that the edit of the content is an unexpected edit of the content of Yao, with a reasonable expectation of success, in order to indicate to the user that the language may need to be examined in more detail and in order to minimizing undesired edits to a document, as well as providing users with tools for the management of such edits. Bui, para 421. Yao, para 3, 1-3.

Regarding claim 5, which depends from claim 1 and further recites:
determining, by the one or more processors, a degree of change in the edit of the content; and determining, by the one or more processors, a degree of change score based on the degree of change (i.e., The table of FIG. 6A lists some examples of data that can be collected or referenced by an MLA to assess the likelihood of an edit being substantive, and/or affect the degree of confidence in such a prediction. … Another example is an "Amount changed" parameter 606 that reflects the number, percentage, or proportion of words that were deleted, added, or modified, relative to the larger content (determining a degree of change in the edit of the content). The greater this value (determining a degree of change score (value) based on the degree of change), the more likely the edit is substantive. Loforte, Fig 4, 6A, para 67.), wherein the determining the edit risk score is further based on the degree of change score.  
As discussed above, Loforte teaches determining a degree of change score based on the degree of change in the edit of the content and determining the substantive edit likelihood score based on the degree of change score value. Loforte, Fig 4, 6A, 6B, para 67. Loforte does not specifically disclose determining the edit risk score based on the degree of change.
However, Yao teaches that, If on the other hand the edit includes features or aspects that suggest a likelihood (score) that the change was inadvertent or otherwise unexpected (determining the edit risk (inadvertent, unexpected) score based on the change) (an eighteenth step 436), the inadvertent edit alert process can be triggered automatically, as described above (see sixth step 412 through fourteenth step 428 determining the edit risk (inadvertent, unexpected) score based on the out of context degree of change), or is associated with grammatical errors, the edit may be inadvertent. Yao, para 58, 31-32. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content of Loforte using the feature for determining a measure of deviation of Bui and the feature for determining an edit risk score based on the out of context degree of change of Yao, with a reasonable expectation of success, in order to indicate to the user that the language may need to be examined in more detail and in order to minimizing undesired edits to a document, as well as providing users with tools for the management of such edits. Bui, para 421. Yao, para 3, 1-3.

Regarding claim 8, which depends from claim 1 and further recites:
receiving, by the one or more processors, one or more instructions from the user to (i) complete the edit of the content even though the edit of the content is the unexpected edit and (ii) tag the content as being critical; based on the one or more instructions from the user, completing, by the one or more processors, the edit of the content, which results in an edited content; 
As discussed above with respect to claim 1, Loforte teaches receiving instructions from the user to tag the content as critical (substantive). Loforte, para 23, 46, 85-87. Loforte does not specifically disclose complete the edit of the content even though the edit of the content is the unexpected edit, based on the one or more 
However, Yao teaches that, The first GUI 810 also includes a first option 852 ("Settings"), a second option 854 ("Continue Editing") (complete the edit of the content even though the edit of the content is the unexpected edit, based on the one or more instructions from the user, completing, by the one or more processors, the edit of the content, which results in an edited content), a third option 856 ("Undo All"). Yao, Fig 8, para 74, 77, 81. The Continue Editing option (second option 854) can be configured to allow the user to dismiss a notification, as well as provide the system with direct user feedback that can be used to improve the model. Yao, Fig 8, para 74, 77, 81.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content of Loforte using the feature for determining a measure of deviation of Bui and the feature for providing the user with the option of completing an unexpected edit of Yao, with a reasonable expectation of success, in order to indicate to the user that the language may need to be examined in more detail and in order to minimizing undesired edits to a document, as well as providing users with tools for the management of such edits. Bui, para 421. Yao, para 3, 1-3.
subsequent to the tagging the edited content, determining, by the one or more processors, that a second edit of the edited content is being performed by a second user; and P201810294US01Page 33 of 41based on the edited content being tagged as critical content, determining that the second edit of the edited content is an unexpected edit of the edited content, without a determination of a criticality score of the edited content or a determination of a behavior of the second user while editing the edited content.  
As discussed above, Loforte teaches tagging the edited content. Loforte, para 23, 46, 85-87. Loforte teaches that, if the system predicts that an edit is substantive, and the author does not change the original version of the document (or undo's the automatically applied edit propagation to the original version), the system may either present a notification to the author, and ask if the edit was non-substantive, or may automatically retrain its model based on this more `subtle` or indirect feedback. In other cases, if an author is asked to confirm if an edit was non-substantive, they may ignore or close the message without responding to the query, but then make changes to the original version corresponding to the identified edit in the localized version (subsequent to the tagging the edited content, determining, by the one or more processors, that a second edit of the edited content is being performed by a second (author) user), immediately or soon after being shown the notification. Such behavior can indicate to the system that its determination was incorrect, which can be used to re-train the model (based on the edited content being tagged as critical content, determining that the second edit of the edited content is an unexpected edit of the edited content (second edit indicates that system was incorrect and that the second edit was not expected), without a determination of a criticality score of the edited content or a determination of a behavior of the second user while editing the edited content). Alternatively, a user may continue without making changes to the original version, indicating that the determination was correct, and this information can be used to reinforce the model. 

Regarding claim 9, which depends from claim 1 and further recites:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement (i.e., at least some of the operations of a method may be performed by one or more processors or processor-implemented modules. Moreover, the one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS). For example, at least some of the operations may be performed by, and/or among, multiple computers (as examples of machines including processors), with these operations being accessible via a network (for example, the Internet) and/or via one or more software interfaces (for example, an application program interface (API)). Loforte, Figs 4, 12, 13, para 93, 96-104, 4.) determining that the edit of the content is being performed by the user, determining the criticality score, identifying the behavior of the user, determining the measure of the deviation between the behavior of the user and the pattern of the historical behavior of the one or more users, determining the edit risk score, determining that the edit risk score exceeds the threshold score, and transmitting the alert to the user.  
As discussed above, Loforte in view of Bui and Yao teaches the computer-implemented method of claim 1 for determining that the edit of the content is being 

Claims 10 and 12-14 recite computer program products that substantially parallel the computer-implemented methods of claims 1 and 3-5. Therefore, the analysis discussed above with respect to claims 1 and 3-5 also applies to claims 10 and 12-14, respectively. Accordingly, claims 10 and 12-14 are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-5, respectively. More specifically regarding a computer readable storage medium having computer readable program code stored on the computer readable storage medium, the computer readable program code being executed by a central processing unit (CPU) of a computer system to cause the computer system to perform a method (i.e., Loforte, Fig 12, 13, para 101-104). 

Claims 16 and 18-20 recite computer systems that substantially parallel the computer-implemented methods of claims 1 and 3-5. Therefore, the analysis discussed above with respect to claims 1 and 3-5 also applies to claims 16 and 18-20, respectively. Accordingly, claims 16 and 18-20 are rejected based on substantially the same rationale as set forth above with respect to claims 1 and 3-5, respectively. More specifically regarding a central processing unit (CPU); a memory coupled to the CPU; and a computer readable storage medium coupled to the CPU, the computer readable storage medium containing instructions that are executed by the CPU via the memory to implement a method (i.e., Loforte, Fig 12, 13, para 101-104). 

Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loforte in view of Bui and Yao as applied to claims 1, 10 and 16 above, and further in view of Conikee et al. (Pub. No. US 2019/0171846 A1, published June 6, 2019.), hereinafter Conikee.

Regarding claim 2, which depends from claim 1 and recites:
further comprising: prior to the determining that the edit of the content is being performed, tagging, by the one or more processors, the content as being critical by one or more other users; and training, by the one or more processors, a machine learning model by using the tagged content, wherein the determining the edit risk score is further based on the trained machine learning model and the tagged content.  
As discussed above, Loforte in view of Bui and Yao teaches the method of claim 1, including determining the content edit and the edit risk score. Loforte teaches that the system can make use of an ML model that is configured to receive a plurality of inputs that can be used to auto-categorize target language user inputs (edits) and apply layers of "scoring" to such inputs (determining the score based on the trained machine learning model). Loforte, para 57.

However, Conikee teaches in the field related to data leak prevention, and more specifically to a new and useful system and method for code-base protection of sensitive data. Conikee, para 2. Conikee teaches that, For example, a machine learning model can be built based on training data relating to natural language semantics and their "sensitivity" classification. In one variation, a developmental tool can facilitate developer labeling of sensitive data objects within their coding environment (tagging (labeling) the content as being critical (sensitive) by one or more other users and training a machine learning model by using the tagged content (labeled training data), wherein the determining the risk score (sensitivity classification) is further based on the trained machine learning model and the tagged content). In one example a UI may be integrated into the development IDE that enables a convenient mechanism for labeling/classifying sensitive data. … Additionally, the labeling data may be collected and used collectively across multiple applications in training a machine learning classification model for automatic classification of sensitive data. Conikee, para 69.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for managing edits to versions of content and scoring based on the trained machine learning model of Loforte using the measure of deviation of Bui and the edit risk score indicating an unexpected edit of Yao to include tagging and labeling the content as being critical and sensitive by 

Claim 11 recites a computer program product that substantially parallels the computer-implemented method of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 11. Accordingly, claim 11 is rejected based on substantially the same rationale as set forth above with respect to claim 2.

Claim 17 recites a computer system that substantially parallels the computer-implemented methods of claim 2. Therefore, the analysis discussed above with respect to claim 2 also applies to claim 17. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144